Title: Louisa Catherine Johnson to John Quincy Adams, 30 December 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Decb. 30 1796
          
          I have recieved your letters which afforded me infinite pleasure as they assured me you were well and in good spirits—
          You tell me you are to remain at the Hague, and that you hope a greater distance, and longer time of seperation than we had contemplated, will have no effect upon my affection— I am almost angry when I read that part of your letter, as it implies a sort of doubt which I am sure I cannot have merited. no my beloved friend e’re my affection ceases I shall cease to breathe—
          I will endeavor to answer yours of the 21st of Novb, which I confess did not please me, as it too plainly evinced how little credit you give to what I said upon the same subject in a former letter. I again repeat it. our seperation is fortunate, as it will be the means of preventing my forming any ambitious views and keeping me in the station to which I have been accustomed, indeed I am very fearful I should not have been sufficiently convinced of the honors acquired,

had our union taken place before you went to Portugal— Do not be offended, for I must write as I feel and I value too much your good opinion to risk the loosing of it. but had flattered myself I had fully satisfied you relative to my prefering domestic felicity to the alloy of ambition or parade—
          I am apprehensive upon reflection that all your fears proceed from my conduct before you quitted England— perhaps I appeared too anxious to go with you, but your Louisa was so little guided by reason, and so much by the impulse of the moment, that she thought not of impropriety untill too late. as it is I would give worlds to recall the past, but it cannot be and I must be more cautious—
          I am well convinced and was before you left us that you could not take me with you, therefore do not tax you with insensibility, but as I have very little natural philosophy I must copy yours, and say, “as long as we cannot command events, we must necessarily learn to acquiesce in them, and the more carefully we prepare for them, the more easily we content ourselves under them—[”]
          People tell me I am much altered, I believe I am and sometimes am inclined to think that when we meet you will cease to love me, as I really am not the Louisa you were acquainted with— I am so miserably dull, stupid, and cross, that I have gained the appellation of the Nun, yet I have ceased to repine, and find that though it may not be possible totally to eradicate the thorn of disappointment, prudence may nevertheless prevent its growing to any height—
          I am sorry to understand from mr. Colhoun, that your Brother is soon to return to America. had you been enabled to leave Holland I should not have regreted it so much, as I would have endeavored by becoming your companion, to alleviate the regret occasioned by the loss of his society—
          Mr. C. on his arrival paid us a visit. he turned to Nancy and told her, he had seen her best friend, left him in very good health and supposed she had given up all idea of going to America. I could not help smiling at the mistake—
          Coll. Trumbull is a great man therefore we do not see him often— Poor Mr. Alexander is universally allowed to be quite insane— I have never ceased to lament my folly and ill nature, and really am ashamed to hear his name. I hope long before this you have destroyed those ridiculous lines, I am sure they do no credit to the writers heart— I have not seen Mr: Foster since his return—
          Adieu my beloved friend that heaven may grant you every

blessing, is the sincere and constant prayer, of [your] / Truely affectio[nate]
          
            Louisa C J[ohnson]
          
        